                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

                                 United States v. Darius Manley
                               Case No. 3:16-cr-00103-TMB-MMS


By:                    THE HONORABLE TIMOTHY M. BURGESS


PROCEEDINGS:           ORDER FROM CHAMBERS

The matter is before the Court on Defendant Darius Manley’s Notice of Appeal and Memorandum
in Support of Appeal from Magistrate’s Detention Order (the “Appeal”). 1 In his Appeal, Manley
requests that this Court “order [his] release from custody pending revocation proceedings because
he can establish by clear and convincing evidence that he is not likely to flee or pose a danger to
the community.” 2 The Government opposes the Motion. 3 On de novo review of the matter, the
Court DENIES Manley’s Appeal and AFFIRMS the Magistrate Judge’s detention order.

U.S. Probation filed a petition to revoke Manley’s supervised release on May 19, 2020 (the
“Petition”). 4 The Petition alleges that on May 17, 2020, Manley forced entry into his ex-
girlfriend’s home and assaulted and strangled her. 5 Manley allegedly took their 3-week-old son
and left the residence on foot. 6 The Petition claims that after Manley was arrested, he attempted to
kick the window out of an Anchorage Police Department patrol car and fought with the arresting
officers. 7 Additionally, the Petition states that Manley was under the influence of alcohol at the
time of his arrest. 8 Based on the foregoing allegations, the Petition asserts Manley committed six
violations of the terms of supervised release on May 17, 2020. 9 Specifically, Manley is accused of
committing the following state crimes: Assault in the Second Degree, Assault in the Third Degree,
Assault in the Fourth Degree, Burglary in the First Degree, and Resisting Arrest. 10 He is also
alleged to have consumed alcohol in violation Special Condition 2 of his supervised release. 11




1
  Dkt. 166 (Appeal).
2
  Id. at 13.
3
  Dkt. 169 (Opposition).
4
  Dkt. 147 (Petition).
5
  Id. at 4.
6
  Id.
7
  Id.
8
  Id.
9
  Id. at 1–2.
10
   Id. at 1–2.
11
   Id. at 2.
                                                 1

      Case 3:16-cr-00103-TMB-MMS Document 173 Filed 08/07/20 Page 1 of 3
Manley is being prosecuted by the State of Alaska for the state crimes listed above. 12 He has been
released by the State on a $5,000 bond with a $1,000 cash deposit on May 19, 2020. 13 However,
Manley remains in federal custody. 14 On July 14, 2020, Manley appeared telephonically in federal
court for a bail review hearing. 15 After hearing the parties’ arguments and Manley’s proposed
release plan, the Magistrate Judge denied bail and continued Manley’s detention. 16 Manley now
appeals that decision. 17

When a defendant requests release pending a revocation hearing, the Court must apply the standard
set forth by 18 U.S.C. § 3143(a)(1). 18 Section 3143 provides that courts must order a defendant
detained “unless the judicial officer finds by clear and convincing evidence that the person is not
likely to flee or pose a danger to the safety of any other person or the community if released under
section 3142(b) or (c).” The burden of proof rests with the defendant. 19 Section 3142(g) identifies
helpful factors for courts to consider when assessing the flight risk or dangerousness of a
defendant, including: (1) “the nature and circumstances of the offense charged,” (2) “the weight
of the evidence against the person,” (3) “the history and characteristic of the person,” and (4) “the
nature and seriousness of the danger to any person or the community that would be posed by the
person’s release.”

Here, Manley has not shown by clear and convincing evidence that he is not likely to flee or pose
a danger to others. The allegations contained in the Petition are deeply troubling. It charges Manley
with having committed numerous violent crimes and absconding with a 3-week-old infant. 20
Moreover, Manley’s performance on supervised release thus far has been poor. 21 In 2018, this
Court sentenced him to 10 months of imprisonment for six violations of the terms of his supervised
release. 22 Manley’s history—including his offense of conviction—demonstrates a concerning
pattern of dangerous behavior. Manley asserts that in the 18 months leading up to his arrest, he
had been successfully complying with the conditions of supervision. 23 While this may be true, it
does little to displace Manley’s history of violence and violations. Therefore, Manley has failed to
show by clear and convincing evidence that he is not likely to flee or pose a danger to others.



12
   See State of Alaska v. Manley, 3AN-20-03968CR.
13
   Dkt. 166-1 at 2–3 (State Court Docket).
14
   Dkt. 164 (Minute Order).
15
   Dkt. 164 (Minute Entry).
16
   Id.
17
   Dkt. 166.
18
   Fed. R. Crim. P. 32.1(6).
19
   Id.
20
   Dkt. 147 at 1–2.
21
   Since Manley was released from custody in 2016, four petitions to revoke supervised release
have been filed against him. Dkts. 17 (2016 Petition); 73 (2017 Petition); 101 (2018 Petition); 147.
Manley became a participant in the Alaska Hope Court program shortly after the 2016 Petition
was filed. Dkt. 24 (Order). However, while the 2018 Petition was pending, Manley was terminated
from the Alaska Hope Court program for violating its terms. Dkt. 104 (Order).
22
   Dkts. 141 (Minute Entry); 142 (Judgment).
23
   Dkt. 166 at 13.
                                                 2

     Case 3:16-cr-00103-TMB-MMS Document 173 Filed 08/07/20 Page 2 of 3
Manley also contends that he should be released in light of the danger posed by the COVID-19
pandemic. 24 Specifically, Manley asserts that the fact that he underwent a complete splenectomy
in 2018 makes him more vulnerable to serious illness or death from COVID-19. 25 Even assuming
that the Court must balance Manley’s danger to the community against the danger to his health in
detention, the balance does not justify Manley’s release. Manley concedes that the impact of
splenectomies on the risk of severe illness from COVID-19 is unknown. 26 The Court is not aware
of any local, state, or federal public health entity that has categorically found splenectomy patients
are at a higher risk from COVID-19. 27 Therefore, Manley has not presented sufficient evidence to
demonstrate that his medical condition or the conditions in his facility present a severe health risk
in light of COVID-19.

Accordingly, Manley’s Appeal at Docket 166 is DENIED and the Magistrate Judge’s detention
order at Docket 164 is AFFIRMED.

Entered at the direction of the Honorable Timothy M. Burgess, United States District Judge.

DATE: August 7, 2020.




24
   Id. at 12.
25
   Id.
26
   Id.
27
   Manley cites a decision by the NHS in England to add splenectomy patients to a “shielded patient
list,” it is unclear what medical criteria was used by NHS England to make this decision or whether
there was an express finding that splenectomy patients were documented to be at higher risk.
                                                  3

      Case 3:16-cr-00103-TMB-MMS Document 173 Filed 08/07/20 Page 3 of 3
